Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/21 has been entered.

Allowable Subject Matter
3.	The indicated allowability of claims 1-20 are withdrawn in view of the newly discovered reference(s) to Rosati et al. WO 2012/170778 – this prior art was referenced in the NPL references filed with the IDS 5/4/21.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosati et al. WO 2012/170778.

As to claim 1, Rosati teaches an absorbent article 1 comprising: a liquid permeable topsheet, a liquid impermeable backsheet, an absorbent core 7/13/17 between the topsheet and backsheet (page 24, paragraph 1; Figure 1), the absorbent core 7/17 comprising a core wrap 16,16’ (Figure 7; page 4, paragraphs 2 and 3) enclosing an absorbent material 50, the absorbent material 50 comprising a blend of a 
Rosati does not specifically teach the cannels along the areas substantially free of absorbent material are formed in the core wrap when the absorbent swells.  However, Rosati does teach the absorbent materials are covered with a supporting material 16 and an adhesive and areas where the absorbent material is not present as seen in Figure 13.  It would be obvious to one having ordinary skill in the art at the time the invention was originally filed to provide channels in the areas free of absorbent since the absorbent core comprises absorbent material that is capable of swelling in which case the channels 26 would be more pronounced when exudates are absorbed. 
 Rosati teaches the one or more areas substantially free of absorbent material 26 do not extend up to any edge of the absorbent core (Figure 2A; page 3, paragraph 4). 

Rosati teaches some embodiments may further comprise an acquisition material layer 70 (page 15, paragraph 3 and shown in Figure 11).  Rosati teaches the acquisition layer 70 may fold into the channels 26 as shown in Figure 11 (page 15, last paragraph).   
The absorbent article further comprising a fibrous layer 70, wherein the fibrous layer is at least partially bonded to the top side or the bottom side of the core wrap in the area substantially free of absorbent material such that the fibrous layer at least partially fills the area substantially free of absorbent material, so that the formation of the channel in the absorbent core as the absorbent material swells causes the formation of one or more corresponding ditches in the fibrous layer – where Rosati teaches the core wrap 16 folds in the channels 26 and has undulations into the channels that are maintained at least partially during use (Figures 10 and 11; page 12, paragraph 3; page 16, paragraph 4). As to claim 2, Rosati does not teach the fibrous layer 70 between the topsheet and absorbent core, but does teach the diaper may include a fibrous layer between the topsheet and absorbent structure for the benefit of accepting and distributing exudates (page 26, paragraph 1). Rosati further teaches the topsheet can be joined to the absorbent structure/core (page 26, paragraph 2).  Thus, it would obvious for a fibrous layer located between the topsheet and core to fill the channel areas as discussed for the fibrous layer 70 above.  
As to claim 3, the absorbent material comprises at least about 50% of superabsorbent polymer by weight of the absorbent material as Rosati teaches the absorbent material may comprise at least 60% or at least 70% by weight of superabsorbent material (page 17; paragraph 4). As to claim 4, the absorbent material comprises from about 80% to about 100% of superabsorbent polymer by weight of the absorbent material as Rosati teaches embodiments having less than 5% by weight of cellulosic material and the absorbent material may be free of cellulosic material (page 17, paragraph 5). As to claim 5, Rosati does not specifically teach the absorbent core comprises from about 10 g to about 50 g of superabsorbent polymer. However, Rosati does teach the amount of superabsorbent polymer may vary from at least 60% or at least 70% of even up to 100% where Rosati teaches the absorbent structure may be free of cellulosic 
As to claim 11, Rosati discloses the claimed invention except for Rosati does not specifically teach the first nonwoven forms a C-wrap around the second nonwoven. Alternatively, Rosati does teach the supporting sheet 16 may be an individual sheet or web material divided into individual absorbent structures (page 20, paragraph 1). It would have been obvious to one having ordinary skill in the art at the time the invention was original filed to use one continuous sheet and have the supporting sheet 16 c-wrap the absorbent, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). As to claim 12, Rosati teaches the acquisition layers (70) may comprise cross-linked fibers (page 25, paragraph 2).  Rosati does not teach the amount of cross-linked fibers.  However, one having ordinary skill in the art would be able to determine the amount of cross-linked fibers needed for a desired water retention value. 
As to claim 13, Rosati teaches the topsheet is directly or indirectly attached to the fibrous layer in the area of the one or more ditches where Rosati teaches the topsheet is attached to the absorbent structure (page 26, paragraph 2) which would constitute an indirect attachment to fibrous layer 70. 
As to claim 18, Rosati teaches the topsheet can be joined to the absorbent structure/core (page 26, paragraph 2).  Thus, it would obvious for an additional fibrous acquisition layer (page 26, paragraph 1) located between the topsheet and core to 
at least partially overlap with the area substantially free of absorbent material 26 of the core. As to claims 19 and 20, Rosati teaches the present invention substantially as claimed. Rosati does not teach the claimed test results. However, Rosati teaches the claimed absorbent article having an absorbent core with two webs containing superabsorbent particles, a core wrap (supporting sheets), a fibrous layer, fibrous adhesive, and forming channels similar to the claimed structure. Therefore, since the prior art has met the 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781